 



Exhibit 10.1
DEL MONTE FOODS
COMPANY
2002 STOCK INCENTIVE PLAN
Amended and Restated Effective August 15, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page 1.  
Purpose of the Plan
    1   2.  
Definitions
    1   3.  
Stock Subject to the Plan
    5   4.  
Administration of the Plan
    6   5.  
Eligibility
    7   6.  
Options
    7   7.  
Tandem Stock Appreciation Rights
    10   8.  
Stand-Alone Stock Appreciation Rights
    11   9.  
Stock Bonuses and Other Incentive Awards
    13   10.  
Adjustment Upon Changes in Common Stock and Certain Transactions
    14   11.  
Rights as a Stockholder
    15   12.  
No Special Employment Rights; No Right to Incentive Award
    15   13.  
Securities Matters
    16   14.  
Withholding Taxes
    17   15.  
Amendment of the Plan
    17   16.  
No Obligation to Exercise
    18   17.  
Transfers Upon Death
    18   18.  
Expenses and Receipts
    18   19.  
Failure to Comply
    18   20.  
Compliance with Rule 16b-3
    18   21.  
Repricing
    19   22.  
Applicable Law
    19   23.  
Effective Date; Restatement Date
    19  

(i)



--------------------------------------------------------------------------------



 



DEL MONTE FOODS COMPANY
2002 STOCK INCENTIVE PLAN
1. Purpose of the Plan
     This Del Monte Foods Company 2002 Stock Incentive Plan, originally adopted
effective December 20, 2002 (the “Effective Date”), is hereby amended and
restated effective August 15, 2005 (the “Restatement Date”). It is intended to
promote the interests of the Company by encouraging the Company’s Employees,
non-employee Directors and Consultants of the Company to continue in the service
of the Company, and to provide such persons with incentives and rewards for
superior management, growth and protection of the business of the Company.
2. Definitions
     As used in the Plan, the following definitions apply to the terms indicated
below:
     (a) “Board of Directors” shall mean the Board of Directors of Del Monte.
     (b) “Cash Performance Unit” shall have the meaning set forth in Section
9(a) hereof.
     (c) “Cause,” when used in connection with the termination of a
Participant’s employment with the Company, shall mean (i) a material breach by
Participant of the terms of his or her employment agreement, if any; (ii) any
act of theft, misappropriation, embezzlement, intentional fraud or similar
conduct by Participant involving the Company or any affiliate; (iii) the
conviction or the plea of nolo contendere or the equivalent in respect of a
felony involving an act of dishonesty, moral turpitude, deceit or fraud by
Participant; (iv) any damage of a material nature to the business or property of
the Company or any affiliate caused by Participant’s willful or grossly
negligent conduct; or (v) Participant’s failure to act in accordance with any
specific lawful instructions given to Participant in connection with the
performance of his duties for the Company or any affiliate. Notwithstanding the
foregoing provisions of this Section 2(c), “Cause,” when used in connection with
the termination of the employment with the Company of a Participant who at the
time of such termination is a party to a written employment or retention
agreement with the Company or participates in the Company’s executive severance
policy, shall have the meaning assigned to such term in such agreement or
policy.
     (d) “Change of Control” shall mean the occurrence of one or more of the
following events:
          (1) any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all of the assets of
the Company to any individual, partnership, corporation, limited liability
company, unincorporated

1.



--------------------------------------------------------------------------------



 



organization, trust or joint venture, or a governmental agency or political
subdivision thereof (a “Person”) or group of related Persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (a “Group”),
together with any Affiliates (as defined below) thereof.
          (2) the approval by the holders of any and all shares, interests,
participations or other equivalents (however designated and whether or not
voting) of corporate stock, including each class of common stock and preferred
stock, of the Company (“Capital Stock”) of any plan or proposal for the
liquidation or dissolution of the Company;
          (3) any Person or Group shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 40% of
the aggregate ordinary voting power represented by the issued and outstanding
Capital Stock (the “Voting Stock”) of the Company;
          (4) the replacement of a majority of the Board of Directors over any
two-year period commencing after the Effective Date, as such Board of Directors
was constituted at the beginning of such period, and such replacement shall not
have been approved by a vote of at least a majority of the Board of Directors
then still in office who either were members of such Board of Directors at the
beginning of such period (any such individual who was a director at the
beginning of such period or is so approved, nominated or designated being
referred to herein as an “Incumbent Director”); provided, however, that no
individual shall be considered an Incumbent Director if the individual initially
assumed office as a result of either an actual or threatened “Election Contest”
(as described in Rule 14a-11 promulgated under the Exchange Act) or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board of Directors (a “Proxy Contest”) including by reason of any
agreement intended to avoid or settle any Election Contest or Proxy Contest; or
          (5) a merger or consolidation involving the Company in which the
Company is not the surviving corporation, or a merger or consolidation involving
the Company in which the Company is the surviving corporation but the holders of
shares of Common Stock receive securities of another corporation and/or other
property, including cash, or any other similar transaction.
For purposes of this Section 2(d), “Affiliate” shall mean, with respect to any
specified Person, any other Person who directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with, such specified Person. The term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative of the foregoing.
     (e) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

2.



--------------------------------------------------------------------------------



 



     (f) “Committee” shall mean the Compensation Committee of the Board of
Directors or such other committee as the Board of Directors shall appoint from
time to time to administer the Plan.
     (g) “Common Stock” shall mean Del Monte’s common stock, $0.01 par value per
share.
     (h) “Company” shall mean Del Monte and each of its Subsidiaries.
     (i) “Consultant” shall mean any consultant, independent contractor, or
other person who provides significant services to the Company, but who is
neither an Employee nor a Director.
     (j) “Del Monte” shall mean Del Monte Foods Company, a Delaware corporation,
and its successors.
     (k) “Director” shall mean a member of the Board of Directors, whether or
not such individual also is an Employee.
     (l) “Disability” shall mean physical or mental disability as a result of
which the Participant is unable to perform the essential functions of his
position, even with reasonable accommodation, for six (6) consecutive months.
Any dispute as to whether or not the Participant is so disabled shall be
resolved by a physician reasonably acceptable to the Participant and the Company
whose determination shall be final and binding upon both the Participant and the
Company. Notwithstanding the foregoing provisions of this Section 2(l),
“Disability,” when used in connection with the termination of the employment
with the Company of a Participant who at the time of such termination is a party
to a written employment or retention agreement with the Company, shall have the
meaning assigned to such term in such agreement.
     (m) “Employee” shall mean any employee of the Company, whether such
employee is so employed at the time the Plan is adopted or becomes so employed
subsequent to the adoption of the Plan.
     (n) “Fair Market Value” of a share of Common Stock with respect to any day
shall mean (i) the average of the high and low sales prices on such day of a
share of Common Stock as reported on the principal securities exchange on which
shares of Common Stock are then listed or admitted to trading or (ii) if not so
reported, the average of the closing bid and ask prices on such day as reported
on the National Association of Securities Dealers Automated Quotation System
(the “Nasdaq”) or (iii) if not so reported, as furnished by any member of the
National Association of Securities Dealers, Inc. selected by the Committee. In
the event that the price of a share of Common Stock shall not be so reported on
the Nasdaq, the Fair Market Value of a share of Common Stock shall be determined
by the Committee in its absolute discretion.
     (o) “Incentive Award” shall mean an Option, Tandem SAR, Stand-Alone SAR or
Stock Bonus granted pursuant to the terms of the Plan, or any type of
arrangement with a Participant that is not inconsistent with the provisions of
this Plan

3.



--------------------------------------------------------------------------------



 



(including, without limitation, restricted stock, stock purchase warrants,
performance units, performance shares and Cash Performance Units pursuant to
Section 9(a) hereof).
     (p) “Incentive Stock Option” shall mean an Option which is an “incentive
stock option” within the meaning of Section 422 of the Code and which is
identified as an Incentive Stock Option in the agreement by which it is
evidenced.
     (q) “Non-Qualified Stock Option” shall mean an Option which is not an
Incentive Stock Option.
     (r) “Option” shall mean an option to purchase shares of Common Stock of Del
Monte granted pursuant to Section 6 hereof. Each Option shall be identified as
either an Incentive Stock Option or a Non-Qualified Stock Option in the
agreement by which it is evidenced.
     (s) “Participant” shall mean an Employee, Director or Consultant to whom an
Incentive Award is granted pursuant to the Plan, and upon his death, his
successors, heirs, executors and administrators, as the case may be.
     (t) “Plan” shall mean this Del Monte Foods Company 2002 Stock Incentive
Plan, as it may be amended from time to time.
     (u) “Retirement” shall mean the termination of a Participant’s employment
with the Company at or after attainment of age fifty-five (55) and completion of
ten (10) or more years of continuous employment with the Company.
     (v) “Rule 16b-3” shall mean Rule 16b-3 promulgated under the Securities
Exchange Act of 1934, as amended, and any future regulation amending,
supplementing or superseding such regulation.
     (w) “Section 16 Person” shall mean a person who, with respect to the Common
Stock, is subject to Section 16 of the Securities Exchange Act of 1934, as
amended.
     (x) “Stand-Alone SAR” shall mean a stock appreciation right granted
pursuant to Section 8 hereof which is not related to any Option.
     (y) “Stock Bonus” shall mean a grant of a bonus payable in shares of Common
Stock pursuant to Section 9 hereof.
     (z) “Subsidiary” shall mean any “subsidiary corporation” within the meaning
of Section 424(f) of the Code, but only for so long as the requisite ownership
relationship exists.
     (aa) “Tandem SAR” shall mean a stock appreciation right granted pursuant to
Section 7 hereof which is related to an Option. Each Tandem SAR shall be
exercisable only to the extent its related Option is exercisable and only in the
alternative to the exercise of its related Option.

4.



--------------------------------------------------------------------------------



 



3. Stock Subject to the Plan
     (a) Maximum Shares Available for Delivery. Subject to 10 hereof, the
maximum number of shares of Common Stock that may be delivered to Participants
and their beneficiaries under the Plan (whether as Incentive Stock Options or as
other Incentive Awards) shall be equal to 26,165,813.* The number of shares of
Common Stock available for delivery under the Plan shall be reduced (i) by one
(1) share for each share of Common Stock issued pursuant to an Option, a
Stand-Alone SAR with an exercise price of at least the Fair Market Value of a
share of Common Stock on the grant date (“FMV Exercise Price”) or a Tandem SAR
with a FMV Exercise Price; and (ii) by one and ninety four hundredths (1.94)
shares for each share of Common Stock issued pursuant to Incentive Awards other
than those set forth in the preceding clause (i); provided, however, that for
Incentive Awards granted prior to May 2, 2005, the reduction was one (1) share
of Common Stock for each share of Common Stock issued pursuant to any such
Incentive Awards. If an outstanding Incentive Award for any reason expires or is
terminated or canceled without having been exercised or settled in full, or if
shares of Common Stock acquired pursuant to an Incentive Award subject to
forfeiture or repurchase are forfeited or repurchased by Del Monte at the
Participant’s purchase price to effect a forfeiture of unvested shares upon a
termination of employment, the shares allocable to the terminated portion of
such Incentive Award or such forfeited or repurchased shares shall result in an
increase in the number of shares of Common Stock available for delivery under
the Plan corresponding to the reduction originally made in respect of such
Incentive Award and shall again be available for issuance under the Plan. Shares
of Common Stock shall not be considered to have been issued under the Plan with
respect to any portion of an Incentive Award (other than a Stand-Alone SAR or a
Tandem SAR that may be settled in shares of Common Stock or cash) that is
settled in cash. Shares withheld in satisfaction of tax withholding obligations
shall not again become available for issuance under the Plan. Upon payment in
shares of Common Stock pursuant to the exercise of a Stand-Alone SAR or a Tandem
SAR, the number of shares available for issuance under the Plan shall be reduced
by the gross number of shares for which such Incentive Award is exercised. If
the exercise price of an Option is paid by tender to Del Monte, or attestation
of ownership, of shares of Common Stock owned by the Participant, the number of
shares available for issuance under the Plan shall be reduced by the gross
number of shares for which the Option is exercised. Shares of Common Stock
issued under the Plan may be either newly issued shares or treasury shares, as
determined by the Committee.
     (b) Mergers and Acquisitions Exception. Shares of Common Stock may be
issued pursuant to Incentive Awards in connection with corporate acquisitions
and mergers under Rule 303A.08 of the New York Stock Exchange Listed Company
Manual, and any such issuance shall not reduce the number of shares of Common
Stock available for issuance under the Plan.
 

*   As of May 1, 2005, of this number, 431,689 shares had been issued under the
Plan, and 10,734,124 shares were subject to outstanding Incentive Awards.
Accordingly, based on such May 1, 2005 numbers, as of the Restatement Date,
15,000,000 shares are available for future Incentive Awards.

5.



--------------------------------------------------------------------------------



 



     (c) Payment Shares. Subject to the overall limitation in Section 3(a) on
the number of shares of Common Stock that may be delivered under the Plan, the
Committee may, in addition to granting Incentive Awards under Sections 6 through
9, use available shares of Common Stock as the form of payment for compensation,
grants or rights earned or due under any other compensation plans or
arrangements of the Company, including those of any entity acquired by the
Company.
     (d) Maximum Shares Per Participant. Subject to adjustment from time to time
as provided in Section 10, not more than 1,500,000 shares of Common Stock may be
made subject to Incentive Awards under the Plan to any individual in the
aggregate in any one fiscal year of the Company, such limitation to be applied
in a manner consistent with the requirements of, and only to the extent required
for compliance with, the exclusion from the limitation on deductibility of
compensation under Section 162(m) of the Code.
4. Administration of the Plan
     The Plan shall be administered by a Committee of the Board of Directors
consisting of two or more persons, each of whom shall be a “non-employee
director” within the meaning of Rule 16b-3 and an “outside director” within the
meaning of Section 162(m) of the Code, unless otherwise determined by the Board
of Directors
     The Committee shall have full discretionary authority to administer the
Plan, including authority to interpret and construe any provision of the Plan
and the terms of any Incentive Award issued under it and to adopt such rules and
regulations for administering the Plan as it may deem necessary. The Committee,
in its sole discretion and on such terms and conditions as it may provide, may
delegate all or any part of its authority and powers under the Plan to one or
more Directors or management Employees. Decisions of the Committee shall be
final and binding on all parties, and shall be given the maximum deference
permitted by law.
     The Committee may, in its absolute discretion, accelerate the date on which
any Option or Stand-Alone SAR granted under the Plan vests and becomes
exercisable or, subject to Sections 6(c)(1) and 8(c)(1) hereof, extend the term
of any Option or Stand-Alone SAR granted under the Plan.
     Whether an authorized leave of absence, or absence in military or
government service, shall constitute termination of employment shall be
determined by the Committee.
     No member of the Committee shall be liable for any action, omission, or
determination relating to the Plan, and Del Monte shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission or determination was taken or made by such member, director or employee
in bad faith and without reasonable belief that it was in the best interests of
the Company.

6.



--------------------------------------------------------------------------------



 



5. Eligibility
     The persons who shall be eligible to receive Incentive Awards pursuant to
the Plan shall be such Employees, Directors and Consultants as the Committee
shall select from time to time. The Committee shall also specify the type and
amount of such awards each such person is to be granted.
6. Options
     The Committee may grant Options pursuant to the Plan to Participants, which
Options shall be evidenced by agreements in such form as the Committee shall
from time to time approve. Options shall comply with and be subject to the
following terms and conditions:
     (a) Identification of Options. All Options granted under the Plan shall be
clearly identified in the agreement evidencing such Options as either Incentive
Stock Options or as Non-Qualified Stock Options.
     (b) Exercise Price. The exercise price of any Non-Qualified Stock Option
granted under the Plan shall be such price as the Committee shall determine on
the date on which such Non-Qualified Stock Option is granted and shall not be
less than 100% of the Fair Market Value of a share of Common Stock on the date
on which such Non-Qualified Stock Option is granted.
     (c) Term and Exercise of Options.
          (1) Each Option shall be exercisable on such date or dates, during
such period and for such number of shares of Common Stock as shall be determined
by the Committee on the day on which such Option is granted and set forth in the
Option agreement with respect to such Option; provided, however, (i) that if a
Participant’s employment is terminated by the Participant on account of
Retirement or if the Participant is a Vice President or above at the time of
termination of employment by the Company without Cause or by the Participant for
“Good Reason” (as such term is defined in the Participant’s employment contract
or the applicable executive severance policy), then the Option shall vest on a
pro rata basis in accordance with the Company’s policy in effect at the time of
such termination; (ii) that if a Participant’s employment is terminated on
account of death or Disability, then all of the shares subject to the Option
shall vest and become exercisable as of the time of such termination; (iii) that
no Option will be exercisable after the expiration of ten years from the date
the Option is granted; and (iv) that each Option shall be subject to earlier
expiration, termination, cancellation or exercisability as provided in this
Plan.
          (2) Each Option shall be exercisable in whole or in part, subject to
the provisions of the applicable Option agreement. The partial exercise of an
Option shall not cause the expiration, termination or cancellation of the
remaining portion thereof.
          (3) An Option shall be exercised by delivering written notice to Del
Monte’s principal office, to the attention of the office specified by Del Monte.
Such

7.



--------------------------------------------------------------------------------



 



notice shall specify the number of shares of Common Stock with respect to which
the Option is being exercised and the effective date of the proposed exercise
and shall be signed by the Participant. Payment for shares of Common Stock
purchased upon the exercise of an Option shall be made on the effective date of
such exercise in full in cash or its equivalent. The Committee, in its sole
discretion, also may permit exercise (i) by tendering previously acquired shares
of Common Stock having an aggregate Fair Market Value at the time of exercise
equal to the total exercise price, or (ii) by any other means which the
Committee, in its sole discretion, determines to both provide legal
consideration for the Common Stock, and to be consistent with the purposes of
the Plan.
          (4) Any Option granted under the Plan may, to the extent lawful, be
exercised by a broker-dealer acting on behalf of a Participant if (i) the
broker- dealer has received from the Participant or Del Monte a fully- and
duly-endorsed agreement evidencing such Option and instructions signed by the
Participant requesting Del Monte to deliver the shares of Common Stock subject
to such Option to the broker-dealer on behalf of the Participant and specifying
the account into which such shares should be deposited, (ii) adequate provision
has been made with respect to the payment of any withholding taxes due upon such
exercise or, in the case of an Incentive Stock Option, the disposition of such
shares and (iii) the broker-dealer and the Participant have otherwise complied
with Section 220.3(e)(4) of Regulation T, 12 CFR Part 220.
          (5) Certificates for shares of Common Stock purchased upon the
exercise of an Option (which may be in book entry form) shall be issued in the
name of the Participant and delivered to the Participant as soon as practicable
following the effective date on which the Option is exercised.
          (6) Transferability. Unless the Option document (or an amendment
thereto authorized by the Committee) expressly states that the Option is
transferable as provided hereunder, no Option granted under this Plan, nor any
interest in such Option, may be sold, assigned, conveyed, gifted, pledged,
hypothecated or otherwise transferred in any manner prior to the vesting or
lapse of any and all restrictions applicable thereto, other then pursuant to the
beneficiary designation form described in Section 17 hereof or by will or the
laws of descent and distribution. With respect to an Option that is not intended
to qualify an Incentive Stock Option, the Committee may grant such Option or
amend an outstanding Option to provide that the Option is transferable or
assignable to a member or members of the Participant’s “immediate family,” as
such term is defined in Rule 16a-1(e) under the Exchange Act, or to a trust for
the benefit solely of a member or members of the Participant’s immediate family,
or to a partnership or other entity whose only owners are members of the
Participant’s immediate family, provided the instrument of transfer is approved
by the Committee, Options so transferred are not again transferable other than
by will or by the laws of descent and distribution, and that following any such
transfer or assignment the Option will remain subject to substantially the same
terms applicable to the Option while held by the Participant, as modified as the
Committee shall determine appropriate, and the transferee shall execute an
agreement agreeing to be bound by such terms.

8.



--------------------------------------------------------------------------------



 



          (7) Subject to earlier termination pursuant to Sections 7(b)(2) and
10(d), and except as the Committee may otherwise provide in an Option Agreement,
exercise of an Option shall be subject to the following:
               (i) In the event of the termination of the employment of a
Participant with the Company for Cause, each Option then outstanding shall
expire and be cancelled upon such termination.
               (ii) In the event that the employment of a Participant with the
Company shall be terminated by the Company without Cause or by the Participant
for a reason other than death, Disability or Retirement (A) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination in accordance with Section 6(c)(1) above, shall remain exercisable
until the expiration of ninety (90) days after such termination, on which date
they shall expire, and (B) Options granted to such Participant, to the extent
that they were not exercisable at the time of such termination in accordance
with Section 6(c)(1) above, shall expire at the close of business on the date of
such termination; provided, however, that no Option shall be exercisable after
the expiration of its term.
               (iii) In the event that the employment of a Participant with the
Company shall terminate as the result of Retirement, Options granted to such
Participant, to the extent such Options were exercisable at the time of such
termination in accordance with Section 6(c)(1) above, shall remain exercisable
until the expiration of their original terms. Options not exercisable at the
time of termination in accordance with Section 6(c)(1) above shall expire at the
close of business on the date of such termination.
               (iv) In the event that the employment of a Participant with the
Company shall terminate as the result of Disability or death of the Participant,
Options granted to such Participant, to the extent such Options were exercisable
at the time of such termination in accordance with Section 6(c)(1) above, shall
remain exercisable until the expiration of their original terms.
               (v) If the Participant dies within three (3) months following an
involuntary termination of employment by the Company without Cause, then Options
granted to such Participant, to the extent such Options were exercisable at the
time of such termination in accordance with Section 6(c)(1) above, may be
exercised until the expiration of the original terms of such Options or, if
sooner, one (1) year from the Participant’s death. Options not exercisable at
death shall expire at the close of business on the date of such employment
termination.
     (d) Limitations on Grant of Incentive Stock Options
          (1) the exercise price of any Incentive Stock Option shall be at 100%
of Fair Market Value on the date such option is granted, provided that, in the
case of an individual, who at the time of the proposed grant owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of Del Monte or any of its

9.



--------------------------------------------------------------------------------



 



Subsidiaries, the exercise price shall not be less than 110% of the Fair Market
Value of a share of Common Stock on the date on which such Incentive Stock
Option is granted.
          (2) The aggregate Fair Market Value of shares of Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company or any Subsidiary shall not exceed $100,000. Such Fair
Market Value shall be determined as of the date on which each such Incentive
Stock Option is granted. In the event that the aggregate Fair Market Value of
shares of Common Stock with respect to such Incentive Stock Options exceeds
$100,000, then Incentive Stock Options granted hereunder to such Participant
shall, to the extent and in the order required by regulations promulgated under
the Code (or any other authority having the force of regulations), automatically
be deemed to be Non-Qualified Stock Options, but all other terms and provisions
of such Incentive Stock Options shall remain unchanged. In the absence of such
Regulations (and authority), or in the event such Regulations (or authority)
require or permit a designation of the options which shall cease to constitute
incentive stock options, Incentive Stock Options shall, to the extent of such
excess and in the order in which they were granted, automatically be deemed to
be Non-Qualified Stock Options, but all other terms and provisions of such
Incentive Stock Options shall remain unchanged.
          (3) No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual owns stock possessing more than
10% of the total combined voting power of all classes of stock of Del Monte or
any of its Subsidiaries, unless (i) the exercise price of such Incentive Stock
Option is at least 110% of the Fair Market Value of a share of Common Stock at
the time such Incentive Stock Option is granted and (ii) such Incentive Stock
Option is not exercisable after the expiration of five years from the date such
Incentive Stock Option is granted.
          (4) Only Employees are eligible to be granted Incentive Stock Options.
Directors and Consultants are not eligible to be granted Incentive Stock
Options.
7. Tandem Stock Appreciation Rights
     The Committee may grant in connection with any Option granted hereunder one
or more Tandem SARs relating to a number of shares of Common Stock less than or
equal to the number of shares of Common Stock subject to the related Option. A
Tandem SAR may be granted at the same time as, or subsequent to the time that,
its related Option is granted. Each Tandem SAR shall be evidenced by an
agreement in such form as the Committee shall from time to time approve. Tandem
SARs shall comply with and be subject to the following terms and conditions:
     (a) Benefit Upon Exercise. The exercise of a Tandem SAR with respect to any
number of shares of Common Stock shall entitle a Participant to (i) a cash
payment, for each such share, equal to the excess of (A) the Fair Market Value
of a share of Common Stock on the effective date of such exercise over (B) the
exercise price of the related Option (which may not be less than 100% of the
Fair Market Value of a share of

10.



--------------------------------------------------------------------------------



 



Common Stock on the date of grant), (ii) the issuance or transfer to the
Participant of a number of shares of Common Stock which on the date of the
exercise of the Tandem SAR have a Fair Market Value equal to such excess or
(iii) a combination of cash and shares of Common Stock in amounts equal to such
excess, all as determined by the Committee in its discretion.
     (b) Term and Exercise of Tandem SAR.
          (1) A Tandem SAR shall vest and become exercisable at the same time
and to the same extent as its related Option.
          (2) The exercise of a Tandem SAR with respect to a number of shares of
Common Stock shall cause the immediate and automatic cancellation of its related
Option with respect to an equal number of shares. The exercise of an Option, or
the cancellation, termination or expiration of an Option (other than pursuant to
this Paragraph (2)), with respect to a number of shares of Common Stock shall
cause the automatic and immediate cancellation of its related Tandem SARs to the
extent that the number of shares of Common Stock subject to such Option after
such exercise, cancellation, termination or expiration is less than the number
of shares subject to such Tandem SARs. Such Tandem SARs shall be cancelled in
the order in which they became exercisable.
          (3) Each Tandem SAR shall be exercisable in whole or in part, as
provided in the applicable agreement. The partial exercise of a Tandem SAR shall
not cause the expiration, termination or cancellation of the remaining portion
thereof.
          (4) Each Tandem SAR shall be exercised during the Participant’s
lifetime by the Participant unless the related Option has been transferred as
described in Section 6(c)(6), above. Further, unless the related Option is
transferable as described in Section 6(c)(6), no Tandem SAR shall be assignable
or transferable other than by will, the laws of descent and distribution, or as
provided in Section 17 hereof and otherwise than together with its related
Option.
          (5) A Tandem SAR shall be exercised by delivering written notice to
Del Monte’s principal office, to the attention of the office specified by Del
Monte. Such notice shall specify the number of shares of Common Stock with
respect to which the Tandem SAR is being exercised and the effective date of the
proposed exercise and shall be signed by the Participant.
8. Stand-Alone Stock Appreciation Rights
     The Committee may grant Stand-Alone SARs pursuant to the Plan, which
Stand-Alone SARs shall be evidenced by agreements in such form as the Committee
shall from time to time approve. Stand-Alone SARs shall comply with and be
subject to the following terms and conditions:
     (a) Exercise Price. The exercise price of any Stand-Alone SAR granted under
the Plan shall be determined by the Committee at the time of the grant of such
Stand-

11.



--------------------------------------------------------------------------------



 



Alone SAR but shall not be less than 100% of the Fair Market Value of a share of
Common Stock on the date on which such Stand-Alone SAR is granted.
     (b) Benefit Upon Exercise. The exercise of a Stand-Alone SAR with respect
to any number of shares of Common Stock shall entitle a Participant to (i) a
cash payment, for each such share, equal to the excess of (A) the Fair Market
Value of a share of Common Stock on the effective date of such exercise over
(B) the exercise price of the Stand-Alone SAR, (ii) the issuance or transfer to
the Participant of a number of shares of Common Stock which on the date of the
exercise of the Stand-Alone SAR have a Fair Market Value equal to such excess or
(iii) a combination of cash and shares of Common Stock in amounts equal to such
excess, all as determined by the Committee in its absolute discretion.
     (c) Term and Exercise of Stand-Alone SARs.
          (1) Each Stand-Alone SAR shall be exercisable on such date or dates,
during such period and for such number of shares of Common Stock as shall be
determined by the Committee and set forth in the Stand-Alone SAR agreement with
respect to such Stand-Alone SAR and shall be subject to such termination,
expiration or cancellation provisions as provided in the agreement evidencing
such Stand-Alone SAR; provided, however, (i) that if a Participant’s employment
is terminated by the Participant on account of Retirement or if the Participant
is a Vice President or above at the time of termination of employment by the
Company without Cause or by the Participant for “Good Reason” (as such term is
defined in the Participant’s employment contract or the applicable executive
severance policy), then the Stand-Alone SAR shall vest on a pro rata basis in
accordance with the Company’s policy in effect at the time of such termination;
(ii) that if a Participant’s employment is terminated on account of death or
Disability, then all of the shares subject to the Stand-Alone SAR shall vest and
become exercisable as of the time of such termination; (iii) that no Stand-Alone
SAR will be exercisable after the expiration of ten years from the date the
Stand-Alone SAR is granted; and (iv) that each Stand-Alone SAR shall be subject
to earlier expiration, termination, cancellation or exercisability as provided
in this Plan.
          (2) A Stand-Alone SAR shall be exercised by delivering written notice
to Del Monte’s principal office, to the attention of the office designated by
Del Monte. Such notice shall specify the number of shares of Common Stock with
respect to which the Stand-Alone SAR is being exercised and the effective date
of the proposed exercise and shall be signed by the Participant.
          (3) Each Stand-Alone SAR shall be exercised during the Participant’s
lifetime by the Participant unless it is transferred in the manner described in
Section 6(c)(6), above. Further, unless the Stand-Alone SAR is transferable as
described in Section 6(c)(6), no such SAR shall be assignable or transferable
otherwise than by will, the laws of descent and distribution, or to the limited
extent provided in Section 17 hereof.

12.



--------------------------------------------------------------------------------



 



          (4) Subject to earlier termination pursuant to Section 10(d), and
except as the Committee may otherwise provide in the applicable the Stand-Alone
SAR agreement, exercise of a Stand-Alone SAR shall be subject to the following:
               (i) In the event of the termination of the employment of a
Participant with the Company for Cause, each Stand-Alone SAR then outstanding
shall expire and be cancelled upon such termination.
               (ii) In the event that the employment of a Participant with the
Company shall be terminated by the Company without Cause or by the Participant
for a reason other than death, Disability or Retirement (A) Stand-Alone SARs
granted to such Participant, to the extent that they were exercisable at the
time of such termination in accordance with Section 8(c)(1) above, shall remain
exercisable until the expiration of ninety (90) days after such termination, on
which date they shall expire, and (B) Stand-Alone SARs granted to such
Participant, to the extent that they were not exercisable at the time of such
termination in accordance with Section 8(c)(1) above, shall expire at the close
of business on the date of such termination; provided, however, that no
Stand-Alone SAR shall be exercisable after the expiration of its term.
               (iii) In the event that the employment of a Participant with the
Company shall terminate as the result of Retirement, Stand-Alone SARs granted to
such Participant, to the extent such Stand-Alone SARs were exercisable at the
time of such termination in accordance with Section 8(c)(1) above, shall remain
exercisable until the expiration of their original terms. Stand-Alone SARs not
exercisable at the time of termination in accordance with Section 8(c)(1) above
shall expire at the close of business on the date of such termination.
               (iv) In the event that the employment of a Participant with the
Company shall terminate as the result of Disability or death of the Participant,
Stand-Alone SARs granted to such Participant, to the extent such Stand-Alone
SARs were exercisable at the time of such termination in accordance with
Section 8(c)(1) above, shall remain exercisable until the expiration of their
original terms.
               (v) If the Participant dies within three (3) months following an
involuntary termination of employment by the Company without Cause, then
Stand-Alone SARs granted to such Participant, to the extent such Stand-Alone
SARs were exercisable at the time of such termination in accordance with
Section 8(c)(1) above, may be exercised until the expiration of the original
terms of such Stand-Alone SARs or, if sooner, one (1) year from the
Participant’s death. Stand-Alone SARs not exercisable at death shall expire at
the close of business on the date of such employment termination.
9. Stock Bonuses and Other Incentive Awards.
     (a) Grants of Awards. The Committee may grant Stock Bonuses in such amounts
as it shall determine from time to time. A Stock Bonus shall be paid at such
time and subject to such conditions as the Committee shall determine at the time
of the grant of such Stock Bonus. Certificates for shares of Common Stock
granted as a Stock

13.



--------------------------------------------------------------------------------



 



Bonus shall be issued in the name of the Participant to whom such grant was made
and delivered to such Participant as soon as practicable after the date on which
such Stock Bonus is required to be paid. The Committee may also or in the
alternative grant other Incentive Awards which are not restricted to any
specified form or structure and may include, without limitation, restricted
stock, stock purchase warrants, performance units or performance shares.
Performance units payable in cash that do not involve the issuance of Common
Stock and whose value is not measured by Common Stock also are permitted under
the Plan (“Cash Performance Units”).
     (b) Performance Awards. It is intended that Incentive Awards based on
performance shall qualify as performance-based compensation under Code
Section 162(m). Hence, such awards shall be based on a target amount and the
degree to which relevant selected performance criteria are satisfied. For
purposes of Section 162(m) of the Code, Incentive Awards, other than Cash
Performance Units, shall be subject to the limitation set forth in Section 3(d),
and the maximum value of Cash Performance Units payable for any one fiscal year
of the Company to any Participant shall be $2,000,000. For each performance
period in respect of which such compensation is to be paid, the Committee shall
select target amounts, the relevant performance criteria and the weight to be
afforded each criterion. The relevant performance criteria shall include, either
individually or in combination, applied to the Company as a whole or individual
units thereof, and measured either absolutely or relative to a designated group
of comparable companies: (i) cash flow, (ii) earnings per share, (iii) return on
equity, (iv) total stockholder return, (v) return on capital, (vi) return on
assets or net assets, (vii) revenue, (viii) income or net income, (ix) operating
income or net operating income, (x) operating profit or net operating profit,
(xi) operating margin, (xii) return on operating revenue, (xiii) market share,
(xiv) earnings before interest, taxes, depreciation, and amortization (EBITDA);
(xv) return on invested capital (ROIC); and (xvi) any other objective and
measurable criterion tied to the Company’s performance. The Committee shall
designate in writing not later than ninety (90) days following the beginning of
a performance period the target bonus, performance criteria and factors
(reflecting targets for such criteria and relative weighting). The Committee
may, in its discretion, direct that any performance award be reduced on account
of individual performance below the amount calculated on the basis of one or
more of the foregoing performance criteria and related factors.
10. Adjustment Upon Changes in Common Stock and Certain Transactions
     (a) Shares Available for Incentive Awards. In the event of any change in
the number of shares of Common Stock outstanding by reason of any stock dividend
or split, recapitalization, merger, consolidation, combination or exchange of
shares or similar corporate change, the maximum aggregate number of shares of
Common Stock with respect to which the Committee may grant Incentive Awards
shall be appropriately adjusted by the Committee. In the event of any change in
the number of shares of Common Stock outstanding by reason of any other event or
transaction, the Committee may, but need not, make such adjustments in the
number and class of shares of Common Stock with respect to which Incentive
Awards may be granted as the Committee may deem appropriate.

14.



--------------------------------------------------------------------------------



 



     (b) Outstanding Incentive Awards — Increase or Decrease in Issued Shares
Without Consideration. Subject to any required action by the stockholders of Del
Monte, in the event of any increase or decrease in the number of issued shares
of Common Stock resulting from a subdivision or consolidation of shares of
Common Stock or the payment of a stock dividend (but only on the shares of
Common Stock), or any other increase or decrease in the number of such shares
effected without receipt or payment of consideration by Del Monte, or change in
the capitalization of Del Monte, the Committee shall proportionally adjust the
number of shares of Common Stock subject to each outstanding Incentive Award,
and the applicable exercise price per share of Common Stock of each such award
to prevent dilution or the enlargement of rights.
     (c) Outstanding Incentive Awards — Changes of Control and Other
Transactions. Upon the occurrence of a Change of Control, all outstanding
Incentive Awards shall vest and become immediately exercisable. The Committee,
in its discretion, shall determine whether outstanding Incentive Awards shall
vest and become automatically exercisable in the event of a transaction other
than a Change of Control. Further, the Committee, in its discretion, shall
determine whether any outstanding Incentive Awards will, in the context of a
Change of Control or any other transaction, be converted into comparable awards
of a successor entity or redeemed for payment in cash or kind or both.
     (d) No Other Rights. Except as expressly provided in the Plan, no
Participant shall have any rights by reason of any subdivision or consolidation
of shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of Del Monte or any other corporation.
Except as expressly provided in the Plan, no issuance by Del Monte of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number of shares of Common Stock subject to an Incentive Award or the
exercise price of any Option, Tandem SAR or Stand-Alone SAR.
11. Rights as a Stockholder
     No person shall have any rights as a stockholder with respect to any shares
of Common Stock covered by or relating to any Incentive Award granted pursuant
to this Plan until the date of the issuance of a stock certificate with respect
to such shares. Except as otherwise expressly provided in Section 10 hereof, no
adjustment to any Incentive Award shall be made for dividends or other rights
for which the record date occurs prior to the date such stock certificate is
issued.
12. No Special Employment Rights; No Right to Incentive Award.
     Nothing contained in the Plan or any Incentive Award shall confer upon any
Participant any right with respect to the continuation of his employment by the
Company or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Incentive
Award.

15.



--------------------------------------------------------------------------------



 



     No person shall have any claim or right to receive an Incentive Award
hereunder. The Committee’s granting of an Incentive Award to a Participant at
any time shall neither require the Committee to grant an Incentive Award to such
Participant or any other Participant or other person at any time nor preclude
the Committee from making subsequent grants to such Participant or any other
Participant or other person.
13. Securities Matters.
     (a) Del Monte shall be under no obligation to effect the registration
pursuant to the Securities Act of 1933 of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state laws.
Notwithstanding anything herein to the contrary, Del Monte shall not be
obligated to cause to be issued or delivered any certificates evidencing shares
of Common Stock pursuant to the Plan unless and until Del Monte is advised by
its counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. The Committee may require, as a condition of the issuance and delivery
of certificates evidencing shares of Common Stock pursuant to the terms hereof,
that the recipient of such shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or desirable.
     (b) The exercise of any Option granted hereunder shall only be effective at
such time as counsel to Del Monte shall have determined that the issuance and
delivery of shares of Common Stock pursuant to such exercise is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which shares of Common Stock are
traded. Del Monte may, in its sole discretion, defer the effectiveness of any
exercise of an Option granted hereunder in order to allow the issuance of shares
of Common Stock pursuant thereto to be made pursuant to registration or an
exemption from registration or other methods for compliance available under
federal or state securities laws. Del Monte shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise of an Option
granted hereunder. During the period that the effectiveness of the exercise of
an Option has been deferred, the Participant may, by written notice, withdraw
such exercise and obtain the refund of any amount paid with respect thereto.
     (c) In the event that the Committee defers the effectiveness of the
exercise of a Participant of an Option granted hereunder in order to allow the
issuance of shares of Common Stock pursuant thereto to be made pursuant to
registration or an exemption from registration or other methods for compliance
available under federal or state securities laws, such Participant may elect, by
delivery of written notice by the Participant to the Company not later than
thirty (30) days following his receipt of notice of such deferral or the
expiration of such deferral, to surrender the exercisable portion of such Option
(or any portion thereof) to the Company in consideration for a lump sum payment
in cash in an amount equal to the product of (A) the excess of (i) the value of
a share of Common Stock as determined by the Board of Directors as of the date
of surrender over (ii) the per share exercise price of the Option and (B) the
number of shares

16.



--------------------------------------------------------------------------------



 



with respect to which such Participant desires and is entitled to exercise such
Option. Notice shall be delivered in person or by certified mail, return receipt
requested and shall be deemed to have been given when personally delivered or
three (3) days after mailing.
14. Withholding Taxes
     (a) Cash Remittance. Whenever shares of Common Stock are to be issued upon
the exercise of an Option or the grant of other Incentive Awards, Del Monte
shall have the right to require the Participant to remit to Del Monte in cash an
amount sufficient to satisfy federal, state and local withholding tax
requirements, if any, attributable to such exercise or grant prior to the
delivery of any certificate or certificates for such shares. In addition, upon
the exercise or vesting of an Incentive Award, Del Monte shall have the right to
withhold from any cash payment required to be made pursuant thereto an amount
sufficient to satisfy the federal, state and local withholding tax requirements,
if any, attributable to such exercise or vesting.
     (b) Stock Remittance. At the election of the Participant, subject to the
approval of the Committee, when shares of Common Stock are to be issued upon the
exercise or settlement of an Incentive Award, the Participant may tender to Del
Monte a number of shares of Common Stock determined by such Participant, the
Fair Market Value of which at the tender date the Committee determines to be
sufficient to satisfy the federal, state and local withholding tax requirements,
if any, attributable to such exercise or settlement and not greater than the
Participant’s estimated total federal, state and local tax obligations
associated with such exercise or settlement. Such election shall satisfy the
Participant’s obligations under Section 14(a) hereof.
     (c) Stock Withholding. At the election of the Participant, subject to the
approval of the Committee, when shares of Common Stock are to be issued upon the
exercise or settlement of an Incentive Award, Del Monte shall withhold a number
of such shares determined by such Participant, the Fair Market Value of which at
the exercise date the Committee determines to be sufficient to satisfy the
federal, state and local withholding tax requirements, if any, attributable to
such exercise or settlement and is not greater than the Participant’s estimated
total federal, state and local tax obligations associated with such exercise or
settlement. Such election shall satisfy the Participant’s obligations under
Section 14(a) hereof.
15. Amendment of the Plan
     The Board of Directors may at any time suspend or discontinue the Plan or
revise or amend it in any respect whatsoever; provided, however, (i) that
without approval of the stockholders, no revision or amendment shall, except as
provided in Section 10 hereof, increase the number of shares of Common Stock
that may be issued under the Plan; and (ii) no such action shall impair rights
and obligations under any Incentive Award granted prior to such action, except
with the written consent of the affected Participant.

17.



--------------------------------------------------------------------------------



 



16. No Obligation to Exercise
     The grant to a Participant of an Option, Tandem SAR or Stand-Alone SAR
shall impose no obligation upon such Participant to exercise such Option, Tandem
SAR or Stand-Alone SAR.
17. Transfers Upon Death
     If permitted by the Committee, a Participant may name a beneficiary or
beneficiaries to whom any vested but unpaid Incentive Award shall be paid in the
event of the Participant’s death. Each such designation shall revoke all prior
designations by the Participant and shall be effective only if given in a form
and manner acceptable to the Committee. In the absence of any such designation,
any vested benefits remaining unpaid at the Participant’s death shall be paid to
the Participant’s estate and, subject to the terms of the Plan and of the
applicable Incentive Award agreement, any unexercised vested Incentive Award may
be exercised by the administrator or executor of the Participant’s estate. No
such transfer or distribution of any Incentive Award, or the right to exercise
any Incentive Award, shall be effective to bind Del Monte unless the Committee
shall have been furnished with (a) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Incentive Award that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with the grant of the Incentive Award.
18. Expenses and Receipts
     The expenses of the Plan shall be paid by Del Monte. Any proceeds received
by Del Monte in connection with any Incentive Award will be used for general
corporate purposes.
19. Failure to Comply
     In addition to the remedies of Del Monte elsewhere provided for herein,
failure by a Participant to comply with any of the terms and conditions of the
Plan or the agreement executed by such Participant evidencing an Incentive
Award, unless such failure is remedied by such Participant within ten days after
having been notified of such failure by the Committee, shall be grounds for the
cancellation and forfeiture of such Incentive Award, in whole or in part, as the
Committee, in its absolute discretion, may determine.
20. Compliance with Rule 16b-3
     Transactions under this Plan with respect to Section 16 Persons are
intended to comply with all applicable conditions of Rule 16b-3 under the
Securities Exchange Act of 1934, as amended. To the extent any provision of the
Plan, Incentive Award agreement or action by the Committee fails to so comply,
it shall be deemed null and void, to the extent permitted by law and deemed
advisable by the Committee.

18.



--------------------------------------------------------------------------------



 



21. Repricing
     Without the approval of stockholders, no options granted hereunder shall be
repriced. For purposes of this Plan, the term “reprice” shall mean lowering the
exercise price of previously awarded Options within the meaning of Item 402(i)
under Securities and Exchange Commission Regulation S-K (including canceling
previously awarded Options and regrinding them with a lower exercise price).
22. Applicable Law
     The Plan will be administered in accordance with the laws of the State of
California, without reference to its principles of conflicts of law.
23. Effective Date; Restatement Date.
     The Plan commenced on the Effective Date, was approved by the stockholders
of Del Monte within twelve (12) months thereafter, and subsequently was amended
and restated on the Restatement Date, subject to approval by the stockholders of
Del Monte within twelve (12) months thereafter. Subject to Section 15 (regarding
the Board’s right to amend or terminate the Plan), the Plan shall remain in
effect following the Restatement Date; provided, however, that without further
stockholder approval, no Incentive Stock Option may be granted under the Plan
after the tenth anniversary of the Restatement Date.

19.